Citation Nr: 0740894	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  94-31 758A	)	DATE
	)
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to June 14, 2007, 
to include an evaluation in excess of 70 percent beginning 
June 14, 2007.

2.  Entitlement to service connection for drug dependence, 
claimed as due to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1970.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey that, in part, denied 
service connection for drug dependence and from a June 1999 
rating decision that assigned a 50 percent evaluation for the 
appellant's post-traumatic stress disorder (PTSD).  After the 
appellant disagreed with the 50 percent evaluation, the RO 
increased it from 50 to 70 percent, effective from June 14, 
2007; however, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The appellant disagreed with the 30 percent initial PTSD 
evaluation that was assigned when service connection was 
granted in an April 1997 hearing officer decision.  After a 
Statement of the Case (SOC) was issued in December 1998, the 
appellant failed to submit a substantive appeal within sixty 
days.  The appellant also failed to submit a substantive 
appeal within sixty days of the issuance of the May 1998 SOC 
that addressed the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
In October 1998 and in June 1999, the veteran was given 
notice of the untimely appeal of the aforementioned issues 
and he was also given an opportunity to appeal the finding 
that a timely substantive appeal had not been filed with 
respect to these issues.  The veteran did not file an appeal 
and the October 1998 and the June 1999 RO decisions regarding 
the timeliness of the appeal.  The October 1998 and June 1999 
RO decisions are therefore final.

The case was remanded for additional development in October 
2003.  It has now been returned to the Board for appellate 
review.

The claim of service connection for drug dependence being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's PTSD more nearly approximates total 
occupational and social impairment due to symptoms.



CONCLUSIONS OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 100 percent rating for the PTSD disability 
have been met since April 28, 1999.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, in relation to the increased rating claim, the 
Board is granting in full the benefit sought on appeal from 
the date of the claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As exemplified by his December 1999 testimony, the appellant 
contends that his PTSD disability is of greater severity than 
is contemplated by the currently assigned ratings.  The 
veteran has presented testimony and written statements to the 
effect that he has attempted suicide and that he has been a 
danger to those around him, specifically his past wives.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

The appellant underwent a VA examination in April 1999.  A 
review of the associated report reveals that he complained of 
daily intrusive thoughts, frequent nightmares, feeling 
estranged from others, depression, an inability to trust, 
difficulty controlling his temper, recent suicidal ideation, 
difficulty with concentration, hypervigilance and difficulty 
with relationships.  The examiner noted signs of emotional 
numbing and persistent avoidance of Vietnam trauma.  The 
examiner also stated that the PTSD caused extreme impairment 
of the appellant's social and industrial functioning.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.  The examiner indicated that the appellant had 
been assaultive during the prior year when provoked and 
stated that the appellant's symptoms appeared to be severely 
affecting both his occupational and social functioning.  The 
examiner concluded that the appellant's occupational 
functioning was quite poor.

The appellant underwent another VA examination in March 2001.  
The appellant's symptoms included intrusive thoughts, 
flashbacks, nightmares, sleep impairment, occasional suicidal 
ideation, profound isolation, fatigue and caring very little 
about anything other than his children and fatigue.  Mental 
status examination revealed the appellant to be somewhat 
poorly groomed.  The appellant was clearly quite anxious and 
depressed.  The examiner rendered an Axis I diagnosis of 
PTSD.  The examiner assigned a current GAF score of 45.  The 
examiner also stated that the appellant deserved a secondary 
diagnosis of alcohol addiction that was of a severe degree.

The appellant underwent another VA examination in June 2007; 
the examiner reviewed the claims file.  The appellant 
continued to complain of nightmares, chronic insomnia, 
increased arousal, a very high level of irritability, 
fatigue, anxiety, obsessive hypervigilance, depression, poor 
appetite, decreased energy and a low level of motivation.  
The appellant continued to re-experience his stressors by 
daily unwanted memories of Vietnam.  He reported experiencing 
flashbacks and said he had diminished interest in social 
activity.  A serious attempt at suicide in 2001 was noted.  
The examiner rendered an Axis I diagnosis of PTSD.  The 
examiner assigned a current GAF score of 40.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the grant of service connection, the appellant's GAF 
scores have basically ranged from 40 to 50.  

The appellant has exhibited deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, as well as impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  He has also 
exhibited suicidal ideation, extremely impaired occupational 
and social functioning and assaultive behavior.

The evidence reported above reflects that, since at least 
April 1999, the appellant has exhibited some PTSD symptoms 
that are enumerated among the criteria of both the 70 percent 
and 100 percent ratings.  Affording the appellant the benefit 
of the doubt on the question of the severity of the 
disability under consideration, the Board finds that the 
criteria for a 100 percent rating for PTSD have been met 
since April 28, 1999.  Therefore, entitlement to a 100 
percent disability rating for PTSD is granted, effective 
April 28, 1999 (the date of the VA examination which is 
considered the date of the claim for increase).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  In this case, the Board 
has granted the highest 100 percent rating from the date of 
the claim for an increased rating.


ORDER

A 100 percent disability rating for PTSD is granted, 
effective April 28, 1999, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The Board notes that the veteran has a history of drug and 
alcohol dependence.  Medical records have associated the 
veteran's alcohol dependence to his service-connected PTSD.  
By way of a rating decision dated in July 2007, the RO 
included alcohol dependence as part of the veteran's PTSD 
symptoms.  Since May 1994, the RO has consistently denied the 
claim of service connection for drug dependence.  A review of 
the claims file shows that the veteran has a history of drug 
dependence; however, there is no evidence addressing whether 
any drug dependence is secondary to the veteran's service-
connected PTSD.  This question must be addressed prior to an 
adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining whether he has drug 
dependence which is secondary to the 
service-connected PTSD.  The claims file 
must be made available to and reviewed by 
the examiner.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of any drug dependence, 
including the likelihood that it is 
caused by the veteran's service-connected 
PTSD.  

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


